[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant. At this hearing in damages, the court finds that the plaintiff suffered damages in the sum of $2,685.31.
Total: $2,685.31
Plus court costs.
Therefore, judgment may enter for the plaintiff and against the defendant, Christine Jones, as set out above.
It is further adjudged that the defendant pay to the plaintiff the weekly sum of $25.00, beginning February 1, 2000, and continue those weekly payments until the total sums are paid.
Kremski, J.T.R. CT Page 1273